Citation Nr: 0826866	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO. 02-16 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for primary cerebellar 
degenerative disease.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from June 1974 to June 1977 
and from September 1977 to July 1981. He also had subsequent 
service in the National Guard, including verified periods of 
service from August 1981 to July 1982 and from December 1982 
to December 1983.

In April 2002, the RO denied the veteran's claim of 
entitlement to service connection for primary cerebellar 
degenerative disease. The veteran disagreed with that 
decision, and this appeal ensued. 

In December 2006, the Board of Veterans' Appeals (Board) 
confirmed and continued the RO's April 2002 denial.

In January 2008, pursuant to a joint motion by the veteran 
and VA (the parties), the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's December 2006 
decision and remanded the matter to the Board for compliance 
with the instructions in the joint motion.


REMAND

When the Board denied the veteran's claim in December 2006, 
it noted, in part, that his primary cerebellar degenerative 
disease was probably familial in nature and that congenital 
or developmental disorders were not diseases or injuries for 
the purposes of VA disability compensation. 38 C.F.R. 
§ 3.303(c). However, in the joint motion, the parties stated 
that the Board had failed to acknowledge the potential 
applicability of two opinions by VA's General Counsel. 
Therefore, additional development of the record is warranted 
prior to further consideration by the Board. 

In precedential opinions, dated in 1990, the VA General 
Counsel stated that diseases of congenital, developmental, or 
familial origin could be service-connected under certain 
circumstances. VAOPGCPREC 67-90; VAOPGCPREC 82-90. The VA 
General Counsel stated that such diseases could be considered 
to have been incurred in service if their symptomatology did 
not manifest itself until after entry on duty. VAOPGCPREC 67-
90. The VA General Counsel noted, however, that the mere 
genetic or other familial predisposition to develop the 
symptoms was not enough; rather, there had to be 
manifestations of an active disease process. Id. Even where 
an hereditary disease had manifested some symptoms prior to 
entry on duty, the VA General Counsel noted that service 
connection was still possible if, during service, the disease 
had progressed at a rate greater than normally expected 
according to accepted medical authority. VAOPGCPREC 82-90. In 
either case, the VA General Counsel stated that this was a 
factual, medical determination (as opposed to a legal 
determination) which had to be based upon the evidence of 
record and sound medical judgment. 

In May 2002, the veteran was granted Social Security 
disability benefits for cerebral degeneration, usually 
manifested in childhood. In support of his claim for those 
benefits, his sister had suggested that he had a 20 year 
history of pain, incoordination, and instability in his feet 
and legs.

In June 2003, during a video conference with an Acting 
Veterans Law Judge, the veteran testified that in service, he 
had experienced manifestations of degenerative cerebellar 
disease, including incoordination and balance problems. He 
suggested that such manifestations had been associated with 
chronic knee problems which had had their onset in service. 
Therefore, he maintained that service connection was 
warranted for primary cerebellar degenerative disease.

Since the Board last considered this claim, the courts have 
held that testimony as to a continuity of symptomatology can 
serve to provide competent evidence of a link between a 
current disability and a prior injury. Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303 (2007). As such, the veteran's testimony and the 
January 2002 statement by his sister are sufficient to 
trigger VA's duty to provide an examination. McLendon v 
Nicholson, 20 Vet. App. 79 (2006). 

In July 2008, the veteran, through his attorney, requested an 
expert medical opinion to determine whether or not the 
veteran's primary cerebellar degenerative disease had been 
incurred in or aggravated by service. To date, the veteran 
has not been examined by VA with respect to his claim of 
entitlement to service connection for primary cerebellar 
degenerative disease.

In considering a claim, the Board must, generally, determine 
whether VA has met its statutory duty to assist the veteran 
in the development of a claim of entitlement to service 
connection. 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 
2007); 38 C.F.R. § 3.159 (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). In 
this case, however, VA has not informed the veteran of the 
manner in which it assigns the degree of disability or the 
effective date of disability, should service connection be 
granted.

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board. Accordingly, the case is REMANDED to the RO through 
the Appeals Management Center (AMC) in Washington, D.C. The 
following actions must be completed:

___1. Notify the veteran regarding the 
manner in which VA assigns the degree of 
disability and the effective date of 
disability, should service connection be 
granted. Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

___2. Ascertain if the veteran has 
received any VA, non-VA, or other medical 
treatment for the disorder at issue that 
is not evidenced by the current record.  
The veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder.  

___3. Schedule the veteran for a 
neurologic examination to determine the 
nature and etiology of any neurologic 
disease found to be present. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. The 
following considerations will govern the 
examination:
	
___a. The claims folder and a copy 
of this remand, must be made 
available to the examiner for review 
in conjunction with the examination, 
and the examiner must acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand. 

___b. After a review of the claims 
folder and any additional 
information obtained as a result of 
this remand, the examiner must 
respond to the following inquiry, 
and state the medical basis or bases 
for the opinion:

___(i). Was primary cerebellar 
degenerative disease first 
manifested in service or, if 
existing prior to service, 
progressed at a rate greater 
than normally expected. 

___(ii). What, if any, 
relationship is there between 
the veteran's knee symptoms in 
service and the development of 
primary cerebellar degenerative 
disease. The medical basis or 
bases for each opinion must be 
set forth. 

___4. When the actions directed have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to 
be appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for primary cerebellar 
degenerative disease. In so doing, the 
RO/AMC must consider, but is not limited 
to, the potential applicability of 
VAOPGCPREC 67-90 and VAOPGCPREC 82-90.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. In the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2 (2007) (If the findings on an examination report are 
insufficient, it is incumbent upon the rating board to return 
the report as inadequate for evaluation purposes.). 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative must be 
furnished a Supplemental Statement of the Case and afforded 
an opportunity to respond. Thereafter, if in order, the case 
should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO/AMC and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO/AMC complies with its directives, as well 
as those of the appellate courts. It has been held that 
compliance by the Board or the RO/AMC is neither optional nor 
discretionary. Where the remand orders of the Board or the 
courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO/AMC, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is his responsibility to 
report for all examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2007). In the 
event that the veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




